Action to recover damages for personal injuries suffered by the infant plaintiff as a result of a fall, consequent on the negligent piling of lumber by defendants Gimpel partly on the highway and partly on a lot leased to defendant Technical Appliance Corporation. Companion action of the plaintiff parent for expenses and loss of services. Judgment in favor of plaintiffs and against defendants Gimpel and Technical Appliance Corporation, and judgment over against defendants Gimpel' in favor of Technical Appliance Corporation, unanimously affirmed, with costs to plaintiffs against all appellants. No opinion. Present — Lewis, P. J., Carswell, Adel, Aldrich and Holán, JJ.